       Case 8:19-cv-02282-WFJ-AAS Document 61 Filed 06/29/20 Page 1 of 1 PageID 413
                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                          Sam M. Gibbons U.S. Courthouse
                                                Office of the Clerk
                                             801 North Florida Avenue
                                                 Tampa, FL 33602
                                                  (813) 301-5400
                                              www.flmd.uscourts.gov
Elizabeth M. Warren                                                                              Keshia M. Jones
Clerk of Court                                                                            Tampa Division Manager

DATE: June 29, 2020

TO:    Clerk, U.S. Court of Appeals for the Eleventh Circuit

MICHAEL REITERMAN,

       Plaintiff,

v.                                                              Case No: 8:19-cv-2282-T-02AAS

FARAH ALI ABID,

       Defendant.


                      CERTIFICATE OF READINESS OF RECORD ON APPEAL
                                          AND RECORD ON APPEAL


U.S.C.A. Case No.:             20-11025-GG

Pursuant to Federal Rules of Appellate Procedure 11(c), the Clerk of the United States District Court for the
Middle District of Florida hereby certifies that the record is complete for purposes of this appeal. The record,
including the transcript of parts thereof designated for inclusion and all necessary exhibits, consists of:

•      Honorable William F. Jung, United States District Judge appealed from.

•      No hearing from which a transcript could be made.

•      Complete Record on Appeal:

               1       Folder of Sealed Pleadings (Docket#6)

                                               ELIZABETH M. WARREN, CLERK

                                               By:     s/CR, Deputy Clerk
